Mr. Justice McGowan.
I concur. I do not understand that the Circuit Judge refused to dismiss the plaintiff’s action for the reason that he was a purchaser for value, in the sense of the equitable plea upon that subject, to sustain which it is necessary to show that the consideration was actually paid in money. Such plea is interposed by way of defence, as a shield against all claims except the legal title. As I understand, his view is that the plaintiff, having purchased the judgment bona fide, under an unbroken chain of assignments, regular upon their face, has the right to enforce it against the defendant in execution, notwithstanding the peculiar hidden vice alleged to exist in one of the intermediate assignments, with which the defendant in execution had no connection, and of which the plaintiff, when he took his assignment, had no notice. Section 2165, of the General Statutes, does not expressly declare void the “speculative practices” therein referred to, but imposes penalties upon an attorney who shall enter into them.
But assuming that the court would not enforce such a contract between the parties in pari delicto, it seems to me that until the hidden vice which affects the contract is made to appear, it may carry title to an innocent purchaser; or, at least, that such alleged vice may not be shown collaterally by one in no way privy to it, so as either to inflict the penalties imposed, or avoid the contract as against a third person, who in the meantime has purchased bona fide and without notice of any defect. As was said in the case of Verdier v. Simons, 2 McCord Ch., 388: “As to cham-perty, contracts of this kind, if fairly made, have not been considered in modern times to be champerty. At any rate, it is for the party aggrieved and not for strangers to take advantage of these objections.” The question in McConnell v. Kitchens was between the parties to the contract assailed. See Torrence v. Shedd, 112 Ill., 477, where it is said in a case somewhat similar *599to this: “But even conceding the agreement to be champertous, we do not think appellees can avail themselves of it as a. defence to this suit. While the cases are not all in accord on this question, we think the decided weight of authority sustains the position that champerty cannot be made available as a defence in a collateral proceeding, as is sought to be done here. Fetrow v. Merriwether, 53 Ill., 275; Boone v. Chiles, 10 Pet., 219; Hilton v. Woods, L. R. 4 Eq., 432; Knight v. Bawyer, 2 DeG. J., 444; Coleman v. Billings, 89 Ill., 187. This question cannot properly arise except in a controversy between the parties to the alleged champertous agreement or their privies,” &c.